DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments and remarks, filed on 5/3/2022, has been entered. The previous prior art rejection stands and is applied to address the claim amendments.
The amendments and remarks, filed on 5/3/2022, has been entered.  The claim amendments overcome the previous 112(f) claim interpretation and the 112(b) rejection of claims 1-3.
 
Election/Restrictions
Newly submitted claims 14-17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Originally elected and examined claims (claims 1, 3, and 5) and newly presented claims (claims 14-17) lack unity of invention because even though the inventions of these groups require the technical feature of complex for detecting gas, a nanostructure made of an oxide semiconductor, and a Terbium additive supported on the nanostructure, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kang et al (KR 101616173 B1; hereinafter “Kang”; already of record; English translation attached) in view of Singh et al (“Effect of crystallite size, Raman surface modes and surface basicity on the gas sensing behavior of terbium-doped SnO2 nanoparticles”, 2016, Ceramics International, Volume 42, Issue 3, pp 4323-4332; hereinafter “Singh”; already of record).  Kang teaches a complex for detecting gas (Kang; para [1]; gas sensor having a new composition for detecting a specific test gas), the complex containing: a nanostructure (Kang; para [8, 10, 11, 19-21]; nanosphere) made of an oxide semiconductor (Kang; para [8, 10, 16]; egg yolk structure is composed of an outer shell, an inner shell of the outer shell, and nanospheres inside the shell…tin oxide yolk structure).  Kang does not teach a Terbium (Tb) additive supported on the nanostructure.  However, Singh teaches an analogous art of optical and gas sensing properties nanoparticles (Singh; Abstract; pp 4323; Tb3+ -doped SnO2 nanoparticles) containing a nanostructure (Singh; pp 4324; SnO2 nanostructures) and a Terbium (Tb) additive supported on the nanostructure (Singh; pp 4325; terbium doped SnO2 nanoparticle).  It would have been obvious to have modified the nanostructure of Kang to further comprise the terbium additive as taught by Singh, because Singh teaches that doping the nanostructure with terbium improves the gas sensing properties and ethanol selectivity (Singh; pp 4324).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Status
Claims 1, 3, 5, 11-17 are pending with claims 1, 3, 5 being examined and 11-17 are withdrawn.
Drawings
The drawings are objected to because Fig. 4 filed on 5/3/2022 is unidentical to the originally filed Fig. 4 on 11/4/2020.  Examiner notes that the drawings filed on 5/3/2022 is objected because there is no evidence that the figure is part of the specifications at the time of filing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (KR 101616173 B1; hereinafter “Kang”; already of record) in view of Singh et al (“Effect of crystallite size, Raman surface modes and surface basicity on the gas sensing behavior of terbium-doped SnO2 nanoparticles”, 2016, Ceramics International, Volume 42, Issue 3, pp 4323-4332; hereinafter “Singh”; already of record). 
Regarding claim 1, Kang teaches a complex for detecting gas (Kang; para [1]; gas sensor having a new composition for detecting a specific test gas), the complex containing: 
a nanostructure (Kang; para [8, 10, 11, 19-21]; nanosphere) made of an oxide semiconductor (Kang; para [8, 10, 16]; egg yolk structure is composed of an outer shell, an inner shell of the outer shell, and nanospheres inside the shell…tin oxide yolk structure),
wherein the oxide semiconductor is selected from the group consisting of zinc oxide (ZnO) and indium oxide (In2O3) (Kang; para [4]; oxide semiconductor gas sensors (SnO2, In2O3, Fe2O3, ZnO); examiner notes that these oxide semiconductor have been developed and well known in the art to exhibit similar sensitivity to volatile organic compounds). 
Kang does not teach a Terbium (Tb) additive supported on the nanostructure.
However, Singh teaches an analogous art of optical and gas sensing properties nanoparticles (Singh; Abstract; pp 4323; Tb3+ -doped SnO2 nanoparticles) containing a nanostructure (Singh; pp 4324; SnO2 nanostructures) and a Terbium (Tb) additive supported on the nanostructure (Singh; pp 4325; terbium doped SnO2 nanoparticle).  It would have been obvious to have modified the nanostructure of Kang to further comprise the terbium additive as taught by Singh, because Singh teaches that doping the nanostructure with terbium improves the gas sensing properties and ethanol selectivity (Singh; pp 4324).
Note: The instant claims contain a large amount of functional language (ex: "for... "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 3, modified Kang teaches the complex of claim 1, wherein the nanostructure has a hollow structure or an egg yolk structure (Kang; para [8, 10]; Fig. 4, 5; egg yolk structure). 
Regarding claim 5, modified Kang teaches the complex of claim 1, wherein the gas to be tested is reducing gas selected from a group consisting of acetone, carbon monoxide, ammonia, toluene, xylene, benzene, and mixtures thereof (Kang; para [16]; a highly sensitive and highly selective oxide semiconductor type gas sensor for detecting methylbenzene, which has a high selectivity to xylene and toluene).  Examiner notes that “the gas” is not positively recited in claim 1 and that “the gas” is an intended use of the complex/sensor, therefore claim 5 does not further limit the complex. 
Response to Arguments
Applicant’s arguments filed, 5/3/2022, have been considered but are moot because the arguments are towards the amended claims and not the prior art rejection. However, because the examiner is relying on the same prior art, then Applicant's arguments have been fully considered, the non-persuasive arguments are addressed below.	
In the applicant’s arguments, on pp 7-8, the applicant argues that the prior art does not teach “wherein the oxide semiconductor is selected from the group consisting of zinc oxide (ZnO) and indium oxide (In2O3)”.  Examiner respectfully disagrees. Examiner notes Kang teaches wherein the oxide semiconductor is selected from the group consisting of zinc oxide (ZnO) and indium oxide (In2O3) (Kang; para [4]; oxide semiconductor gas sensors (SnO2, In2O3, Fe2O3, ZnO); examiner notes that these oxide semiconductor have been developed and well known in the art to exhibit similar sensitivity to volatile organic compounds). 
In the applicant’s arguments, on pp 8, the applicant argues Kang does not teach the “nanostructure has a hollow structure” in claim 14.  Examiner notes that independent claim 14 was not originally presented in the claims filed on 11/4/2020, thus restricted by original presentation (also see pp 2-5 of the Final Rejection). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798